Citation Nr: 0403393	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as     10% disabling. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1975 to April 
1976.

This appeal arises from a May 2001 rating action that 
increased the rating of the veteran's hypothyroidism 
(previously rated as Grave's Disease) from 0% to      10%, 
effective April 1998.  The veteran disagreed with the 10% 
rating, claiming an increased rating.  

By Decision Review Officer decision of April 2003, the RO 
found the veteran entitled to a 10% rating for hypothyroidism 
from February 1998; the matter of a rating in excess of 10% 
remains for appellate consideration.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran if further 
action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board of Veterans 
Appeals (Board) finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  

Although the record contains correspondence from the RO in 
May 2001 addressing some VCAA notice and duty to assist 
provisions, the record does not contain correspondence from 
the RO that sufficiently addresses, with respect to the claim 
for a rating in excess of 10% for hypothyroidism on appeal, 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  See also Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App.  Jan. 13, 2004).  The RO's notice letter to the veteran 
should explain that he has a full 1-year period for response.  
See 38 U.S.C.A. § 5103; Paralyzed Veterans of America  v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The VCAA also requires the VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).

The evidence indicates continuing treatment of the veteran 
for the disability at issue in the VA Connecticut Healthcare 
System.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent VA 
records from the abovementioned facility from December 2002 
to the present time, following the procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

The Board also notes that the evidence currently of record 
does not include sufficient medical findings to fully and 
fairly evaluate the claim for a rating in excess of 10% for 
hypothyroidism.  The veteran has not been comprehensively 
evaluated for this disorder since August 2000.  In light of 
the passage of time, the veteran's complaints of depression 
and memory problems on VA outpatient evaluations of June 2001 
and March and July 2002, and the veteran's representative's 
December 2003 suggestion that evaluation for mental symptoms 
attributable to hypothyroidism might be in order, the Board 
finds that equitable adjudication of this claim requires that 
he be afforded a new VA examination to determine the current 
extent and degree of severity of his service-connected 
hypothyroidism.  A medical finding is also needed as to 
whether the symptoms and effects of the veteran's nonservice-
connected sleep apnea can be distinguished from symptoms 
attributable to the service-connected hypothyroidism.  In 
this regard, the Board emphasizes that, if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the service-connected condition under 
consideration.  See Mittleider v. West, 11 Vet. App. 181 
(1998); 38 U.S.C.A. § 3.102. 

Under these circumstances, the Board finds that, after 
associating with the claims file all outstanding pertinent 
records (to ensure that the record is complete and that the 
examiner has the veteran's fully-documented medical history), 
the RO should arrange for the veteran to undergo a new VA 
examination, with findings responsive to the points raised 
above.  The veteran is hereby advised that failure to report 
for the scheduled examination, without good cause, shall 
result in denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
does not report for the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination by the 
pertinent VA medical facility at which it was to have been 
conducted.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.    

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following actions:

1.  The RO should request the VA 
Connecticut Healthcare System to furnish 
copies of all records of treatment and 
evaluation of the veteran for 
hypothyroidism from December 2002 to the 
present time.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
rating in excess of 10% for 
hypothyroidism currently on appeal.  The 
letter should include a summary of the 
evidence currently of record (as well as 
that requested, but not yet received) 
that is pertinent to the claim, and 
specific notice as to the type of 
evidence necessary to substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his service-
connected hypothyroidism that are not 
currently of record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full 1-year period 
for response (unless this right is 
waived, in writing).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination to determine the 
current extent and degree of severity of 
his hypothyroidism.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include a comprehensive 
picture of his endocrine status) should 
be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.

The examiner should identify all symptoms 
of the veteran's service-connected 
hypothyroidism.  Specifically, he should 
comment as to whether the veteran has 
fatigability, constipation, mental 
sluggishness or other disturbance 
(dementia, slowing of thought, 
depression), muscular weakness, weight 
gain, cold intolerance, cardiovascular 
involvement, bradycardia (less than 60 
beats per minute), or sleepiness that are 
symptoms of the service-connected 
hypothyroidism.

In rendering his medical findings, the 
examiner should, to the extent possible, 
attempt to distinguish the symptoms and 
effects of the veteran's nonservice-
connected sleep apnea from those 
attributable to the service-connected 
hypothyroidism.  If it is not medically 
possible to distinguish these symptoms 
from the nonservice-connected sleep 
apnea, the examiner should clearly so 
state.   
  
The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility at 
which it was to have been conducted. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 10% for 
hypothyroidism on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  Otherwise, the 
RO should document its consideration of 
the matter of whether the symptoms and 
effects of service-connected 
hypothyroidism may be medically 
distinguished from those attributable to 
nonservice-connected sleep apnea.  

9.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for its determination, and afford 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


